Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




EXHIBIT 10.1










FLOWSERVE CORPORATION
CHANGE IN CONTROL SEVERANCE PLAN
AMENDED AND RESTATED EFFECTIVE NOVEMBER 2, 2018
ARTICLE 1.    ESTABLISHMENT AND PURPOSE


Flowserve Corporation Change in Control Severance
Plan                            Page 14
Amended and Restated Effective November 2, 2018
[CS&M Draft of 9/12/16]








1.01    Flowserve Corporation, a New York corporation (the “Company” or
“Corporation”), previously established the “Flowserve Corporation Change in
Control Severance Plan” (this “Plan”) as set forth in this document.
1.02    The Company may from time-to-time become involved in possible Change in
Control situations. Should this occur, in addition to their regular duties,
Employees may be called upon to assist in the assessment of any third-party or
internal proposals, advise management and the Board as to whether such proposals
would be in the best interests of the Company and its shareholders, participate
in successfully completing such transactions and take such other actions as the
Board might determine appropriate.
1.03    This Plan has been established for the purpose of assuring that the
Company will have the continued dedication of the Participants, and the
availability of Participants’ advice and counsel as to the best interests of the
Company and its shareholders, notwithstanding the possibility, threat, or
occurrence of a Change in Control, and to induce Participants to remain in the
employ of the Company through the provision of certain protections in the event
of a qualifying Change in Control. The Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing severance benefits for a
select group of management or highly compensated employees under Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)
1.04    As approved by the Committee, this Plan is hereby amended and restated
effective as of November 2, 2018 (the “Effective Date”), and shall remain in
effect until terminated by the Committee. This Plan is the successor to each of
the Flowserve Corporation Executive Officer Change in Control Severance Plan,
the Flowserve Corporation Officer Change in Control Severance Plan and the
Flowserve Corporation Key Management Change in Control Severance Plan, which
were all terminated effective February 14, 2017.
1.05    Notwithstanding anything to the contrary herein, nothing in this Plan
shall adversely affect the rights an individual Employee may have to severance
payments under any written agreement executed by and between the Company and
that Employee or under any other severance plan sponsored by the Company (an
“Alternate Severance Arrangement”); provided, however, that in the event any
Employee that is a party to or eligible to receive benefits under an Alternate
Severance Arrangement suffers a Separation from Service and is entitled to and
is receiving the severance benefits intended to be provided under such Alternate
Severance Arrangement, such Employee shall not be entitled to receive severance
benefits pursuant to this Plan. In addition, once an Employee begins receiving
benefits pursuant to this Plan, he or she shall no longer be eligible to receive
any benefits under any Alternate Severance Arrangement.
ARTICLE 2.    DEFINITIONS
2.01    “Benefits Period” means the number of months equal to the product of
twelve (12) multiplied by the Severance Multiple for the applicable Participant.
2.02    “Board” or “Board of Directors” means the Board of Directors of the
Company.





--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




2.03    “Cause” means: (A) the willful and continued failure by a Participant to
substantially perform his or her duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by
the Board which specifically identifies the manner in which the Board believes
that he or she has not substantially performed his or her duties, or (B) the
willful engaging by the Participant in conduct materially and demonstrably
injurious to the Company, monetarily or otherwise; provided, however, that if
the Participant has entered into an employment agreement that is binding as of
the date of the event or action otherwise determined to be “Cause,” and if such
employment agreement defines “Cause,” such definition of “Cause” shall apply. No
act, or failure to act, shall be considered “willful” if, in the Participant’s
sole judgment, the action or omission was done, or omitted to be done, in good
faith and with a reasonable belief that his or her action or omission was in the
best interest of the Company. Notwithstanding the foregoing, the Participant
shall not be deemed to have terminated for Cause unless and until there shall
have been delivered to him or her a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire authorized
membership of the Board (excluding the Participant, if applicable), at a meeting
of the Board, called and held for the purpose (after reasonable notice to the
Participant and an opportunity for the Participant, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Participant was guilty of conduct set forth above in clause (A) or (B) of this
Article 2.03, and specifying the particulars thereof in detail.
2.04    “Change in Control” means the occurrence of any of the following:
(A)
On the date any “Person” (as defined below) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the stock of the Company (the “Voting Stock”),
other than any acquisition (1) directly from the Company; (2) by the Company or
any Subsidiary; (3) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; (4) by any Person pursuant to a
reorganization, merger or consolidation that does not constitute a Change in
Control as described in subparagraph (C) below; or (5) by any Person who is
considered to own stock of the Company constituting thirty percent (30%) or more
of the Voting Stock immediately prior to such additional acquisition.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired ownership of stock of
the Company possessing thirty percent (30%) or more of the Voting Stock as a
result of the acquisition of the Voting Stock by the Company, which, by reducing
the aggregate number of outstanding shares of Voting Stock, increases the
proportional number of shares owned by the Subject Person; provided, however,
that if following such acquisition of shares of Voting Stock by the Company, the
Subject Person acquires additional Voting Stock which increases the percentage
ownership of the Subject Person to an amount that would constitute thirty
percent (30%) of the then outstanding Voting Stock (excluding any shares of
Voting Stock previously acquired by the Company), then a Change in Control shall
then be deemed to have occurred;

(B)
On the date a majority of members of the Board is replaced during any 12‑month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of the appointment or election; provided, however,
that any such director shall not be considered to be endorsed by the Board if
his or her initial assumption of office occurs as a result of either an actual
or threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation;

(C)
On the date of consummation of a reorganization, merger, consolidation or
similar form of corporate transaction, in each case, involving the Company or,
if Company shares are issued in such transaction, any of its Subsidiaries
unless, following such reorganization, merger, consolidation or similar form of
corporate transaction (1) more than fifty percent (50%) of the then outstanding
Voting Stock or voting common equity securities of the ultimate parent of the
corporation or other entity resulting from such reorganization, merger or
consolidation (the “Combined Company”) is owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the owners of the
Voting Stock immediately prior to such reorganization, merger or consolidation,
in substantially the same proportions as their ownership immediately prior to
such reorganization, merger or consolidation and (2) elected members of the
Board as of the date of such reorganization, merger or consolidation constitute
at least fifty percent (50%) of the board of directors of the Combined Company;
or

(D)
On the date any Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) assets from
the Company that have a total gross fair market






--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions,
unless such assets have been acquired by a Person with respect to which,
following such acquisition, (1) more than fifty percent (50%) of, respectively,
the then outstanding shares of stock of such Person and the combined voting
power of the then outstanding voting stock of such Person (or any parent
thereof) entitled to vote generally in the election of directors is then owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the owners, respectively, of outstanding stock of the Company
and the Voting Stock immediate prior to such acquisition, in substantially the
same proportions as their ownership immediately prior to such acquisition;
(2) no Person (excluding (i) the Company, (ii) any employee benefit plan (or
related trust) of the Company or (iii) a Subsidiary or any Person owning
immediately prior to such acquisition, directly or indirectly, twenty percent
(20%) or more of all of the outstanding shares of stock of the Company or the
Voting Stock) owns, directly or indirectly, twenty percent (20%) or more of all
of the then outstanding stock of such Person or the combined voting power of the
then outstanding voting stock of such Person (or any parent thereof) entitled to
vote generally in the election of directors; and (3) at least fifty percent
(50%) of the members of the board of directors of such Person (or any parent
thereof) were members of the Company’s Board at the time of the execution of the
initial agreement or action of the Board providing for such acquisition of the
Company’s assets. For purposes of this subparagraph (D), gross fair market value
means the value of the assets of the Company or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. Notwithstanding the foregoing, no Change in Control shall be deemed to
occur when there is such a sale or transfer to (1) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s then outstanding stock; (2) an entity, at least fifty percent (50%) of
the total value or voting power of the stock of which is owned, directly or
indirectly, by the Company; (3) a Person that owns directly or indirectly, at
least 50% of the total value or voting power of the outstanding stock of the
Company; or (4) an entity, at least fifty percent (50%) of the total value or
voting power of the stock of which is owned, directly or indirectly, by a Person
that owns, directly or indirectly, at least fifty percent (50%) of the total
value or voting power of the outstanding stock of the Company. For purposes of
the foregoing, a Person’s status is determined immediately after the asset
transfer.
For purposes of subparagraphs (A), (B), (C) and (D) above, “Person” shall have
the meaning given in Section 7701(a)(1) of the Code. Person shall include more
than one Person acting as a group as defined by Section 409A of the Code, and
the regulations issued thereunder (the “409A Regulations”).
In addition, for the avoidance of doubt, a Change in Control shall be deemed to
occur only if, to the extent required to comply with the requirements of
Section 409A of the Code, the transaction also constitutes a change in
ownership, control or effective control for purposes of Section 409A of the Code
and the 409A Regulations.
2.05    “Claim” means any claim, liability or obligation of any nature, arising
out of or relating to this Plan or an alleged breach of this Plan or a
Restrictive Covenant Agreement.
2.06    “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any Section of the Internal Revenue Code shall include any
successor provision thereto.
2.07    “Company” or “Corporation” means Flowserve Corporation, a New York
corporation, its successors and assigns and Subsidiaries of the Company.
2.08    “Committee” means the Organization and Compensation Committee
established and appointed by the Board of Directors.
2.09    “Constructive Termination” means the termination of a Participant’s
employment with the Company within two (2) years after the effective date of a
Change in Control, after the occurrence of any or all of the following without
the express written consent of the Participant:
(A)
Any material reduction in the authority, duties or responsibilities held by the
Participant immediately prior to the Change in Control;






--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




(B)
A material diminution in the Participant’s base salary (whether deferred or
not), based on the annualized base salary measured during the twelve (12) months
of the year preceding the date of a Change in Control;

(C)
The Company’s requiring the Participant to be based anywhere other than either
the Company’s offices at which he or she was based immediately prior to a Change
in Control or the Company’s offices which are no more than thirty-five
(35) miles from the offices at which the Participant was based immediately prior
to a Change in Control, except for required travel on the Company’s business to
an extent substantially consistent with his or her business travel obligations
immediately prior to the Change in Control (excluding, however, any travel
obligations prior to the Change in Control that are associated with or caused by
the Change in Control events or circumstances); or

(D)
Any other action or inaction that constitutes a material breach by the Company
of this Plan, or the terms of any other written agreement between the
Participant and the Company under which the Participant provides services to the
Company.

Notwithstanding anything to the contrary contained herein, a Constructive
Termination shall occur only if the Participant provides written notice to the
Company of the occurrence of the event described in this Article 2.09 that
constitutes “Constructive Termination” within thirty (30) days of the event’s
initial existence, the Company fails to remedy the event within thirty (30) days
of its receipt of such notice and the Participant terminates his or her
employment no later than thirty (30) days following the end of such cure period.
2.10    “Defined Termination” means a Separation from Service of an Employee as
a result of either (A) an Involuntary Termination or (B) a Constructive
Termination.
2.11    “Disability” means that a Participant has been determined to be disabled
under the Flowserve Corporation Long-Term Disability Plan, as amended, or any
successor plans; provided such disability definition complies with Section 409A
of the Code and the 409A Regulations. If, at any time during the term of this
Plan, the Company does not maintain a long-term disability plan or maintains a
disability plan which has a definition that does not comply with the
requirements of Section 409A of the Code and the 409A Regulations or the
Participant is not eligible for the Company’s long-term disability plan,
“Disability” shall mean that the individual has been determined to be totally
disabled by the Social Security Administration or Railroad Retirement Board.
2.12    “Employee” means any person paid through the payroll department of the
Company (as opposed to the accounts payable department of the Company) and who
receives from the Company an annual IRS Form W‑2; provided, however, that the
term “Employee” shall not include any person who has entered into an independent
contractor agreement, consulting agreement, franchise agreement or any similar
agreement with the Company, nor the employees of any such person, regardless of
whether that person (including his or her employees) is later found to be an
employee by any court of law or regulatory authority.
2.13    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.14    “Executive Officer” means any Vice President or higher of the Company
who has been appointed by the Company’s Board of Directors as an Executive
Officer.
2.15    “Involuntary Termination” means any involuntary discontinuance of a
Participant’s employment by the Company within two (2) years after a Change in
Control, for reasons other than death, Disability or Cause, or any involuntary
discontinuance of a Participant’s employment by the Company prior to a Change in
Control for reasons other than death, Disability or Cause, provided that such
termination (A) occurs within the 90‑day period immediately prior to the Change
in Control and after the initiation of discussions leading to a Change in
Control, and (B) can be demonstrated to have occurred at the request or
initiation of parties to the Change in Control.
2.16    “Participant” means an Employee chosen by the Committee to participate
in this Plan as provided for in Article 3 herein who has an entered into an
existing confidentiality and non-compete agreement with the Company (the
“Restrictive Covenant Agreement”), and who has received notification of
participation as provided by Article 3 below.
2.17    “Plan” means the Flowserve Corporation Change in Control Severance Plan,
as set forth herein and as hereafter amended from time to time.
2.18    “Plan Administrator” means the Committee.





--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




2.19    “Separation from Service” means a termination of services provided by a
Participant to the Company whether voluntarily or involuntarily, other than for
death or Disability, as determined by the Committee in accordance with Treas.
Reg. §1.409A-1(h).
2.20    “Severance Multiple” means with respect to any Employee who is selected
to be a Participant in the Plan in accordance with Article 3, based on the
Participant’s position as of the date of the Defined Termination: (A) three
(3), for a Participant who is the Chief Executive Officer of the Company, (B)
two (2), for any Participant who is a President of the Company or is a Senior
Vice President of the Company; and (C) one point five (1.5) for any Participant
who is a Vice President of the Company. If a Participant has more than one
position under which more than one Severance Multiple could apply, the higher
Severance Multiple shall apply. Notwithstanding anything to the contrary
contained herein, with respect to any Employee who was a Participant in this
Plan prior to November 2, 2018, if a Defined Termination occurs prior to
November 2, 2019, such Participant’s Severance Multiple shall be the higher of
the amount determined pursuant to this Article 2.19 or the amount determined
under the plan document that was in effect immediately prior to the Effective
Date.
2.21    “Specified Employee” means any Participant who meets the definition of
“specified employee,” as defined in the 409A Regulations and using the
identification methodology selected by the Committee from time to time in
accordance with Treas. Reg. §1.409A-1(i).
2.22     “Subsidiary” means any entity in which the Company, directly or
indirectly, holds a majority of the voting power or profits or capital interest
of such entity.
ARTICLE 3.    ELIGIBILITY AND PARTICIPATION
3.01    Only Employees shall be eligible to participate in this Plan.
Independent contractors and employees of third parties who are performing work
on behalf of the Company, whether part time, full time, or temporary, shall not
be eligible to participate in this Plan.
3.02    Each Executive Officers of the Company shall be a Participant in the
Plan. All other participation in this Plan shall be determined from time to time
by the Committee; provided that on or after a Change in Control, the Committee
may not exclude any Employee who was a Participant in the Plan immediately prior
to the Change in Control from participation in this Plan. Each Participant shall
be notified of his or her participation in this Plan in writing, and shall be
provided with a copy of the Plan document as soon as is practicable following
the Committee’s selection of such Employee as a Participant in the Plan. If the
Employee has not already entered into an existing Restrictive Covenant Agreement
with the Company, then at the time of notification such Participant will be
provided with a Restrictive Covenant Agreement to sign and return. If the
Employee fails to return the Restrictive Covenant Agreement within the time
period required by the Committee or its delegate (which shall be no less than
five (5) business days), such Employee’s participation in the Plan shall be
immediately revoked, and such Employee shall no longer be eligible for the Plan.
3.03    No Employee shall at any time have a right to participation in this
Plan, despite having previously participated in this Plan.
ARTICLE 4.    PROTECTIONS PROVIDED UPON SEPARATION FROM SERVICE FOLLOWING A
CHANGE IN CONTROL
4.01    A Participant terminated in a manner qualifying as a Defined Termination
will be entitled to payment of the following:
(A)
For services performed through Separation from Service:

(i)
base salary (whether deferred or not), at the Participant’s annual base salary
rate, (1) as based on the highest annualized monthly base salary rate measured
during the twelve (12) months of the year preceding Separation from Service or
(2) if higher, in effect at the time of Separation from Service or (3) if
higher, in effect on the date of the Change in Control;

(ii)
amounts (whether deferred or not), if any, with respect to any completed period
or periods which have been earned by or awarded to the Participant pursuant to
any bonus or incentive compensation plan or arrangement but which has not yet
been paid to the Participant; and






--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




(iii)
amounts equal to a target bonus or target annual incentive (whether deferred or
not), (1) in effect at the time of Separation from Service or (2) if higher, in
effect on the date of the Change in Control; pro-rated based upon the number of
calendar days in the performance period during which the Separation from Service
occurs.

(B)
In lieu of any further base salary, bonus, or incentive compensation payments
for periods subsequent to Separation from Service, an amount equal to the
Participant’s Severance Multiple multiplied by the sum of:

(i)
the Participant’s annual base salary rate (whether deferred or not), (1) as
based on the highest annualized monthly base salary rate measured during the
twelve (12) months of the year preceding Separation from Service or (2) if
higher, in effect at the time of Separation from Service or (3) if higher, in
effect on the date of the Change in Control; and

(ii)
the Participant’s current target bonus or other annual incentive (1) in effect
at the time of Separation from Service or (2) if higher, in effect on the date
of the Change in Control.

4.02    For any Participant terminated in a manner qualifying as a Defined
Termination, each cash or stock-based long-term incentive award or grant made to
such Participant under a plan adopted or assumed by the Company which is then
outstanding and to which such Participant does not have full rights shall be
treated in accordance with the provisions of the applicable plans in effect at
the time of Separation from Service, so long as the protections provided for
under each of the applicable plans in effect on the date of the Change in
Control provide at a minimum (A) full vesting of rights to the award or grant
which would have otherwise been conveyed to the Participant, without
encumbrances, upon the lapse of time, attainment of performance goals, or for
other reasons, (B) amounts payable through such rights to awards or grants
provided by Article 4.02(A) represent an amount equal to one hundred percent
(100%) of the target bonus or amount that otherwise could have been earned and
shall not be subject to reduction, adjustment or modification for any reason and
(C) a period of not less than ninety (90) days following Separation from Service
during which to exercise rights with respect to stock options or other awards
for which the Participant must exercise the rights accorded to him or her by
virtue of their holding of the award. In the event that such minimum rights are
not accorded to the Participant determined in accordance with the provisions of
the applicable plans, the minimum requirements provided for under this Article
4.02 shall prevail.
4.03    For any Participant terminated in a manner qualifying as a Defined
Termination, the Company shall, at its expense, maintain in full force and
effect all life insurance, medical, health and accident plans, programs and
arrangements in which such Participant is entitled to participate at the time of
Separation from Service, provided that continued participation is possible under
the terms of such plans, programs and arrangements. In the event that the terms
of any such plan, program or arrangement do not permit continued participation
or that any such plan, program or arrangement has been or is discontinued or the
benefits thereunder have been or are materially reduced, the Company shall
arrange to provide, at a cost to Participants no greater than that prior to
Separation from Service, benefits which are substantially similar to those which
Participants were entitled to receive under such plan, program or arrangement at
the time of the Change in Control. The Company’s obligation under this
Article 4.03 shall terminate at the end of the Benefits Period following the
applicable Participant’s Separation from Service. All rights to continuation of
group health plan coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (COBRA) shall run concurrently with the coverage provided
under this Article 4.03. At the end of the applicable period of coverage set
forth above, Participants shall have the option to have assigned to them, at no
cost and with no apportionment of prepaid premiums, any assignable insurance
owned by the Company which relates specifically to them. To the extent any
benefits provided under this Article are otherwise taxable to the Participant,
such benefits shall be provided as separate monthly in-kind payments of those
benefits, and, to the extent those benefits are subject to and not otherwise
exempt from Section 409A of the Code, the provision of the in-kind benefits
during one calendar year shall not affect the in-kind benefits to be provided in
any other calendar year.
4.04    In the event that because of their relationship to Participants, members
of Participants’ families or other individuals are covered by any plan, program,
or arrangement described in Article 4.03 above immediately prior to Separation
from Service, the provisions set forth in Article 4.03 above shall apply equally
to require the continued coverage of such persons; provided, however, that if
under the terms of any such plan, program or arrangements, any such person would
have ceased to be eligible for coverage during the period in which the Company
is obligated to continue coverage, nothing set forth herein shall obligate the
Company to continue to provide coverage for such person beyond the date such
coverage would have ceased even had Participants remained an Employee of the
Company.
4.05    For any Participant terminated in a manner qualifying as a Defined
Termination, the Company shall pay a supplemental retirement benefit
(“Supplemental Pension Benefit”) to the Participant which is equal to the
excess, if any, of (A) the aggregate amount which would have been payable to the
Participant monthly under all noncontributory pension and retirement plans,
agreements, and other arrangements of the Company had the Participant remained
an Employee of the Company at an





--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




annual compensation rate pursuant to the sum of the amounts described in
Articles 4.01(B)(i) and 4.01(B)(ii) herein until the end of the Benefits Period
following the applicable Participant’s Separation from Service and assuming that
the Participant remained the same age as the Participant was on the Separation
from Service, over (B) the aggregate amount payable to the Participant monthly
under such plans, agreements or arrangements as of Separation from Service.
Calculation of the amounts described in (A) and (B) above shall be made assuming
the same form of payment under the defined benefit pension plan of the Company
or a successor plan in which the Participant participates.
4.06    Receipt of amounts payable pursuant to this Article 4 is conditioned
upon a Participant’s execution and delivery to the Company of (i) the
confidentiality and non-compete agreement delivered to the Employee upon
notification of the Employee’s eligibility to participate in this Plan, and
(ii) a release form provided to the Participant upon the Participant’s
Separation from Service, in accordance with the instructions set forth on such
release form on or before the date specified on the release form or any document
accompanying the release form.
4.07    Notwithstanding anything to the contrary contained herein, a Participant
shall not be entitled to any amount pursuant to this Plan in the event the
Participant agrees to work for the Company or provide future services to the
Company, in any form, subsequent to the Participant’s termination from the
Company as set forth in a consulting arrangement or other employment-related
arrangement between the Company and the Participant.
ARTICLE 5.    EFFECT OF EXCISE TAX AND LIMIT ON GOLDEN PARACHUTE PAYMENTS
5.01    If there is a change in ownership or control of the Company that would
cause any payment or distribution by the Company or any of its Subsidiaries or
any other person or entity to a Participant or for the Participant’s benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Plan or otherwise) (each, a “Payment”, and collectively, the “Payments”)
to be subject to the excise tax imposed by Section 4999 of the Code (such excise
tax, together with any interest or penalties incurred by the Participant with
respect to such excise tax, the “Excise Tax”), then the Participant will receive
the greatest of the following, whichever gives the Participant the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (1) the Payments or (2) one dollar less than the amount of the
Payments that would subject the Participant to the Excise Tax (the “Safe Harbor
Amount”). If a reduction in the Payments is necessary so that the Payments equal
the Safe Harbor Amount, then the reduction will be determined in a manner which
has the least economic cost to the Participant and, to the extent the economic
cost is equivalent, will be reduced in the inverse order of when payment would
have been made to the Participant, until the reduction is achieved. In the event
that a reduction is required to be applied to the Payments under this Article 5,
the Payments shall be reduced by the Company in its reasonable discretion in the
following order: (i) reduction of any Payments that are subject to Section 409A
of the Code on a pro-rata basis or such other manner that complies with Section
409A of the Code, as determined by the Company, and (ii) reduction of any
Payments that are exempt from Section 409A of the Code.
5.02    All determinations required to be made under this Article 5, including
whether and when the Safe Harbor Amount is required and the amount of the
reduction of the Payments and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm designated by
the Company and reasonably acceptable to the Participant (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Participant within fifteen (15) business days of the receipt of notice from the
Participant that there has been a Payment, or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Participant. The Participant shall cooperate with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.
ARTICLE 6.    METHOD OF PAYMENT
6.01    Except as otherwise provided herein and subject to the requirements of
Article 4.07(ii) above, all amounts payable pursuant to Article 4 shall be paid
to each Participant terminated in a manner qualifying as a Defined Termination
by the Company in a lump sum within thirty (30) days following the Participant’s
Separation from Service. Notwithstanding any provision in this Plan to the
contrary, if a Participant is a Specified Employee, to the extent any amount
payable pursuant to this Plan is subject to, and not otherwise exempt from, the
requirements of Section 409A of the Code, then, to the extent necessary to
comply with Section 409A of the Code, no payment of such amount shall be made
before the first day after the end of the six (6) month period immediately
following the date on which the Participant experiences a Separation from
Service, or if earlier, on the date of the Participant’s death.
6.02    Reimbursement of all legal fees and expenses described in Article 4.06
shall be made by the Company in a lump sum within thirty (30) days following
Participants’ submission of such fees and expenses, along with supporting
documentation of such fees and expenses, to the Company.





--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




6.03    In the event a Participant dies before full receipt of benefits payable
under this Plan, the remaining benefits will be paid to the legal representative
of such Participant’s estate in a lump sum as soon as practicable after receipt
of notice of such death and evidence satisfactory to the Company of the payment
or provision for the payment of any estate, transfer, inheritance or death taxes
which may be payable with respect thereto.
6.04    Participants shall not be required to mitigate the amount of any payment
or benefit provided for under this Plan by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for under
this Plan be reduced by any compensation or benefit earned by Participants
following Separation from Service as the result of employment by another
employer or otherwise.
ARTICLE 7.    FINANCIAL PROVISIONS
7.01    All benefits payable under this Plan shall be payable and provided for
solely from the general assets of the Company in accordance with this Plan, at
the time such severance benefits are payable, unless otherwise determined by the
Company. The Company shall not be required to, but may in its discretion,
establish any special or separate fund or make any other segregation of assets
to assure the payment of any severance benefits under this Plan.
7.02    The expenses of establishment and administration of this Plan shall be
paid by the Company. Any expenses paid by the Company pursuant to this Article 7
and indemnification under Article 10 shall be subject to reimbursement by
Subsidiaries of the Company of their proportionate shares of such expenses and
indemnification, as determined by the Committee in its sole discretion.
ARTICLE 8.    ADMINISTRATION OF THIS PLAN
8.01    The Committee shall be responsible for the general administration and
interpretation of this Plan and the proper execution of its provisions and shall
have full discretion to carry out its duties. In addition to the powers of the
Committee specified elsewhere in this Plan, the Committee shall have all
discretionary powers necessary to discharge its duties under this Plan,
including, but not limited to, the following discretionary powers and duties:
(A) to interpret or construe this Plan, and resolve ambiguities, inconsistencies
and omissions; (B) to make and enforce such rules and regulations and prescribe
the use of such forms as it deems necessary or appropriate for the efficient
administration of this Plan; and (C) to decide all questions on appeal
concerning this Plan and the eligibility of any person to participate in this
Plan.
8.02    The Committee, in its discretion, shall (i) interpret the Plan, (ii)
prescribe, amend, and rescind any rules and regulations, as necessary or
appropriate for the administration of the Plan, (iii) select Employees for
participation in the Plan in accordance with Article 3, and (iv) make such other
determinations or certifications and take such other action as it deems
necessary or advisable in the administration of the Plan. Any interpretation,
determination, or other action made or taken by the Committee shall be final,
binding, and conclusive on all interested parties.
8.03    The Committee and each member thereof shall be entitled to, in good
faith, rely or act upon any report or other information furnished to him or her
by any officer or employee of the Company or a Subsidiary, the Company’s legal
counsel, independent auditors, consultants or any other agents assisting in the
administration of this Plan. Members of the Committee and any officer or
employee of the Company or a Subsidiary acting at the direction or on behalf of
the Committee shall not be personally liable for any action or determination
taken or made in good faith with respect to this Plan, and shall, to the fullest
extent permitted by law, be indemnified and held harmless by the Company with
respect to any such action or determination.
8.04    The Committee may delegate to officers of the Company, pursuant to a
written delegation, the authority to perform specified functions under the Plan.
Any actions taken by any officers of the Company pursuant to such written
delegation of authority shall be deemed to have been taken by the Committee.
ARTICLE 9.    AMENDMENT AND TERMINATION OF THE PLAN
The Company reserves the right, by action of the Board of Directors or the
Committee, to amend or terminate this Plan in whole or in part at any time and
from time to time on a prospective basis. The foregoing sentence to the contrary
notwithstanding, for a period of three (3) years and one (1) day after the date
of a Change in Control, neither the Board nor the Committee may terminate or
amend this Plan in a manner that is detrimental to the rights of any Participant
without the Participant’s written consent.





--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




ARTICLE 10.    LIABILITY AND INDEMNIFICATION
10.01    No member of the Board or the Committee, nor any officer or Employee of
the Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board and the Committee,
each officer of the Company, and each Employee of the Company acting on behalf
of the Board or the Committee shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation to the fullest extent provided by law. Except
to the extent required by any unwaiveable requirement under applicable law, no
member of the Board or the Committee (and no Subsidiary) shall have any duties
or liabilities, including without limitation any fiduciary duties, to any
Participant (or any Person claiming by and through any Participant) as a result
of this Plan, or any claim arising hereunder and, to the fullest extent
permitted under applicable law, each Participant (as consideration for receiving
and accepting participation in the Plan) irrevocably waives and releases any
right or opportunity such Participant might have to assert (or participate or
cooperate in) any Claim against any member of the Board or the Committee and any
Subsidiary arising out of this Plan.


10.02    The termination of any such civil or criminal action or proceeding or
the disposition of any such claim or demand, by judgment, settlement, conviction
or upon a plea of nolo contendere, or its equivalent, shall not in itself create
a presumption that any such member of the Board did not act (1) in good faith
and (2) for a purpose which he or she reasonably believed to be in accordance
with the intent of this Plan.
10.03    Nothing herein shall be deemed to supersede or conflict with any
agreement between a member of the Board and the Company regarding the Company’s
obligations to indemnify such member from and against certain liabilities
arising from the performance of the member’s duties. Any such agreement shall
govern any inconsistencies with this Article 10.
ARTICLE 11.    CLAIMS PROCEDURES
11.01    Any Participant or his or her authorized representative (collectively,
the “claimant”) must file a claim for a benefit to which he or she believes that
he or she is entitled. All claims must be in writing and delivered to the Plan
Administrator by postage-prepaid certified mail. Within ninety (90) days after
receipt of a claim, the Plan Administrator shall send the claimant by certified
mail, postage prepaid, notice of the granting or denying, in whole or in part,
of the claim, unless special circumstances require an extension of time for
processing the claim. If such extension is necessary, the Plan Administrator
will give the claimant a written notice to this effect prior to the expiration
of the initial 90-day period. In no event shall such extension exceed a period
of ninety (90) days from the end of the initial 90-day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator expects to render the benefit
determination. The Plan Administrator shall have full discretion to deny or
grant a claim in whole or in part. If notice of the denial of a claim is not
furnished, the claim shall be deemed denied and the claimant shall be permitted
to exercise his or her right to review as discussed below.
11.02    If the Plan Administrator denies a claim for benefits in whole or in
part, then the Plan Administrator shall provide the claimant with written notice
setting forth: (i) the specific reason or reasons for the denial; (ii) specific
reference to pertinent Plan provisions on which the denial is based; (iii) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material is necessary; and
(iv) a description of this Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial of the
claim on review.
11.03    If a claimant receives written notification of the denial in whole or
in part of his or her claim, or if a claimant is not otherwise eligible for
benefits under this Plan, within sixty (60) days of his or her receipt of claim
denial or the date a claimant becomes aware that he or she is not eligible for
benefits under this Plan, if a claimant disagrees with such action, the claimant
must file a written request with the Plan Administrator that it conduct a full
and fair review of the denial of the claim for benefits. In connection with any
request for a review of the denial of a claim for benefits, a claimant shall
have the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. The Plan Administrator shall
provide a claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to his or her
claim for benefits. A document, record, or other information shall be considered
“relevant” to a claimant’s claim for benefits if that document, record or other
information: (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record or other
information was relied upon in making the benefit determination; or (iii)
demonstrates compliance with the administrative process and safeguards required
by ERISA in making the benefit determination. The review of a denial shall take
into account all comments, documents, records, and other information submitted
by the claimant, without regard to whether such information was submitted or
considered in the initial benefit determination.





--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




11.04    Upon receipt of the request for review, the Plan Administrator shall
review the claim and shall deliver to a claimant a written decision on the claim
for benefits within sixty (60)-days after the receipt of his or her request for
review, except that if there are special circumstances (such as the need to hold
a hearing, if necessary) that require an extension of time for processing, the
sixty (60)-day period shall be extended to one hundred twenty (120) days and a
claimant will be given written notice of the extension prior to the expiration
of the initial 60-day period. In no event shall such extension exceed a period
of sixty (60) days from the end of the initial 60-day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator expects to render the determination
on review. If notice of the denial of a claim on review is not furnished, the
claim shall be deemed denied and a claimant shall be permitted to exercise a
claimant’s right to review as discussed below.
11.05    If the Plan Administrator denies a claimant’s claim for benefits on
review, in whole or in part, then the Plan Administrator shall provide a
claimant with written notice setting forth: (i) the specific reason or reasons
for the denial; (ii) specific reference to pertinent Plan provisions on which
the denial is based; (iii) a statement that a claimant are entitled to receive,
upon request and free of charge reasonable access to, and copies of all records
and other information relevant to a claimant’s claim for benefits; and (iv) a
statement describing any voluntary appeal procedures offered by the Plan
Administrator and a claimant’s right to obtain information about such
procedures, and a statement of a claimant’s right to bring a civil action under
Section 502(a) of ERISA.
ARTICLE 12.    MISCELLANEOUS
12.01    Prior to a Change in Control, nothing contained in this Plan shall be
deemed to qualify, limit or alter in any manner the Company’s sole and complete
authority and discretion to establish, regulate, determine or modify at any
time, the terms and conditions of employment, including, but not limited to,
levels of employment, hours of work, the extent of hiring and employment
termination, when and where work shall be done, or any other matter related to
the conduct of its business or the manner in which its business is to be
maintained or carried on, in the same manner and to the same extent as if this
Plan were not in existence.
12.02    The Company will require any successor (whether direct or indirect, by
purchase, merger, acquisition of assets, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform the duties and obligations of the Company under this Plan in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. As used in this Plan, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets which becomes bound by all the terms and provisions of this Plan
by operation of law or contract.
12.03    Nothing in this Plan shall be construed as giving any Participant the
right to be retained in the employ of the Company or any right to any payment
whatsoever, except to the extent of the benefits provided for by this Plan.
Except as otherwise provided for herein, the Company expressly reserves the
right prior to a Change in Control to dismiss any Participant at any time and
for any reason without liability for the effect which such dismissal might have
upon him or her as a Participant of the Plan.
12.04    To the extent not preempted by ERISA, this Plan shall be governed by,
construed, and enforced in accordance with the laws of the State of Texas
(excluding any conflict of laws, rule or principle of Texas law that might refer
the governance, construction, or interpretation of this Plan to the laws of
another state). A Participant’s sole remedy for any Claim shall be against the
Company, and no Participant shall have any claim or right of any nature against
any Subsidiary or any shareholder or existing or former director, officer or
Employee of the Company or any Subsidiary. The individuals and entities
described above in this Article 12.04 (other than the Company) shall be
third-party beneficiaries of this Plan for purposes of enforcing the terms of
this Article 12.04.
12.05    In the event any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity of such provision shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included herein.
12.06    All notices under this Plan shall be in writing and shall be mailed
(postage prepaid by either registered or certified mail) and shall be deemed to
have been given upon the date of actual receipt by the recipient party.
ARTICLE 13.    ERISA RIGHTS STATEMENT
As a Participant in this Plan, you are entitled to certain rights and
protections under ERISA. ERISA provides that all plan participants shall be
entitled to:





--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




Receive Information About Your Plan and Benefits
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
this Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by this plan
with the U.S. Department of Labor and available at the Public Disclosure Room of
the Employee Benefits Security Administration.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of this Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The administrator may make a
reasonable charge for the copies.
Receive a summary of this Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of this Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from this Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, and you disagree with that denial, you must
file an appeal of that denial in accordance with the claims procedures described
in Article 11 above. After your appeal is denied in accordance with the claims
procedures, you may file suit in a state or Federal court. In addition, if you
disagree with this Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court. If it should happen that Plan fiduciaries misuse
this Plan’s money, or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.





--------------------------------------------------------------------------------

Flowserve Corporation Change in Control Severance Plan
Amended and Restated Effective November 2, 2018
        
Effective: November 2, 2018    




ARTICLE 13.    IMPORTANT INFORMATION ABOUT THIS PLAN
Name of the Plan
Flowserve Corporation Change in Control Severance Plan
Name and Address of the Plan Sponsor
Flowserve Corporation
5215 N. O’Connor Blvd., Suite 2300
Irving, TX 75039
Plan Sponsor Identification Number
31-0267900
Plan Number
515
Type of Plan
Change in Control Severance Plan
Name, Address, and Telephone Number of the Plan Administrator
Organization & Compensation Committee of the Board of Directors of Flowserve
Corporation c/o Sr. Vice President, General Counsel and Corporate Secretary
5215 N. O’Connor Blvd., Suite 2300
Irving, TX 75039
(972) 443-6500
Agent for Service of Legal Process
Plan Administrator
12-Month period on which the Plan records are kept
Begins January 1 and ends on December 31 each calendar year
Plan’s Effective Date
November 2, 2018



IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed as
of November 2, 2018.


FLOWSERVE CORPORATION
By:_________________________________________
Lanesha Minnix
Sr. Vice President and Chief Legal Office





